Title: To Alexander Hamilton from David Ross, 8 April 1793
From: Ross, David
To: Hamilton, Alexander


Bladensburgh [Maryland] April8. 1793
Dear Sir
I expected before this Copies of your and Co Mercers Communications & the Statement to the President with the Certificates respecting the Bribe—& I need say nothing farther than that particular circumstances render me more anxious for them than ever. It is still asserted here that you attended the Coffee House on the Evenings the Purchases were made and that it was a common mode of expression that the Secretary would be in Market and that Certificates was sure to rise in consequence of it: so that you see, the Journals of the Commissioners will not convince some of Co Mercers advocates.
By insisting on it we have at least got Co Mercers Detail which he referred to in one of his publications. It would not be sufficiently interesting to you to send a Copy of it, but if you should desire it from the nature of the enclosed answers you shall have it from
Your friend & obedt Servt
David Ross
